Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the major thread diameter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date o9f an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 6-7, 9, 12, 14, and 15-16 objected to because of the following informalities:  
Claims 4, 6-7, 12, 14, and 15-16 include dimensional limitations that do not appear to correspond to claimed structural elements (e.g. claiming a major thread diameter without claiming threads) or rely on structural elements that do not appear to be positively claimed (e.g. claiming a specific clearance with a driver where the driver has not been positively claimed as a part of the fastener).
Claim 9 claims "a toque transmission driver." Consider:  ––a torque transmission driver––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9, as well as all claims depending from them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed at length in the actions in the parent application (App. No. 13/590,421), the current formulation of the claim does provide sufficient clarity for a person having ordinary skill in the art to determine precisely where the drive side transition begins or ends. The original disclosure of the parent application supports the presence of radii A and B, but does not provide sufficient guidance as to where they are measured from that a person of ordinary skill in the art would be able to determine the metes and bounds of what, precisely is claimed by the limitation of a “drive side transition”. Therefore, the claims remain rejected under 35 U.S.C. 112 (pre-AIA ) second paragraph, as introduced by the PTAB in the Patent Board Decision dated 3 September 2019 that may be found in the file wrapper of the parent application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kageyama et al. (WO 2010/150369 pub. date 12/29/2010; US 8545156 provided for reference, hereinafter "Kageyama") in view of Lee (US 5598753).
Regarding claims 1, 8, 9, and 17, Kageyama teaches a drive configuration for a fastener and tool comprising a drive end portion, the drive end portion adapted to engage a torque transmission driver, the drive end portion comprising a series of four, five or six lobes and troughs about a rotational axis (see Kageyama figs. 1, 8, and 9, respectively), wherein each lobe is smoothly formed (lobes exhibit smooth curvature, see Kageyama figs. 1, and 8-9), and a drive side transition between each lobe and trough on one side of each lobe (defined between g and gr), 
Kageyama further teaches that a negative drive angle is preferably between -17° and 0° and Kageyama discloses specific values for the drive side transition relative to the outer lobe radius and inner trough radius (relative values of R, r, G, GR, g and gr) as result effective variables to improve the engagement and force applicable through the fastener from the tool. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that that the length of the drive side transition relative to the lobe radius and trough radius may be varied, through routine experimentation, to optimize the engagement and force of the fastener system, as taught by Kageyama to be a result effective variable (see MPEP 2144.05; by overlapping/enclosing ranges and through routine experimentation applicable to claims 1, 8, 9, and 17), wherein the specific ranged disclosed by Kageyama are considered to overlap or encompass the claimed range, thus making obvious the claimed range for the drive angle and relative dimensions (obvious when prior art teaches range overlaps, approaches or is similar, particularly for result effective variables, wherein the applicant has failed to provide any evidence of criticality or unexpected results for the claimed ranges). 
However, Kageyama fails to disclose that the troughs between each of the lobes may be asymmetrical or that the fastener includes a lead end portion.
Lee discloses another fastener, also having a drive side trough and lobe forming a negative drive angle and teaches that the troughs and lobes may be formed asymmetrically to provide a non-drive side that will reduce/prevent force that may be applied to the fastener in an opposite direction, thus inhibiting/preventing the fastener from being removed once installed, which is well-known in the art to be a tamper-proof or security fastener. Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively form the lobes and troughs of Kageyama asymmetrically, as taught by Lee, to inhibit/prevent reverse rotation of the fastener when a tamper-proof or security fastener is desired, while still maintaining the advantages taught by Kageyama for increased driving force and engagement in the forward driving direction. 
Lee additionally teaches that the inclusion of a threaded shank (40) as the lead end portion on a fastener is conventional and well known in the art, so it would likewise have been obvious to one of ordinary skill in the art at the time the invention was made to include a lead end portion on the fastener of Kageyama, as doing so represents the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

Regarding claims 2 and 10, Kageyama further teaches that the drive side transition of each lobe has a negative drive angle between -4° and -6° (Kageyama teaches a negative angle range between -17° and 0°).

Regarding claims 3, 5, 11, and 13, the examiner of the parent action took official notice, which was not traversed by the applicant and is therefore considered to be applicant admitted prior art that it is old and well known in the art that known drive configurations may be applied to male or female profiles of a fastener or a tool to conform to different applications such that it further would have been obvious to one of ordinary skill in the art that the fastener of Kageyama may alternatively have a convex drive end with externally configured (male) drive surfaces or a concave drive end with internally (female) drive surfaces and the tool may have respectively a concave portion with internally configured (female) drive surfaces or a convex end with externally configured (male) drive surfaces.

Regarding claims 4, 6, 12, and 14, Kageyama in view of Lee teaches claims 3, 5, 11, and 13 from which claims 4, 6, 12, and 14 depend from, respectively. Neither Kageyama nor Lee explicitly teach a specific clearance between fastener and driver. However, during use, the torque transmission driver will inherently be in physical contact with the drive end portion of the fastener in order to drive the fastener, resulting in a clearance of zero, which is within the claimed range.

Regarding claims 7-8 and 15-17, the examiner of the parent action took official notice, which was not traversed by the applicant and is therefore considered to be applicant admitted prior art that it is old and well known in the art for fasteners to be made with a wide range of head diameters and thread diameters for use in a wide range of applications. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fasteners in a wide range of sizes and thread diameters, including the claimed ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 7316535), Wright (US 6904833), Bozonnet (US 6679141), Wagner (US 6575061), Stacy (US 5957645), Goss et al. (US 5207132), Yamamoto (US 5137407), Gill (US 4464957), and Reiland (US 3584667) teach relevant aspects of fasteners and drivers having lobed heads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723